                                Tirelli Law Group, LLC
Westchester Financial Center
50 MAIN STREET, STE. 1265
WHITE PLAINS, NEW YORK 10606
PHONE (914)732-3222
Linda M. Tirelli*

*Admitted CT, USDCCT, SDNY, EDNY and SCOTUS

                                                                         September 1, 2021
Hon. Sean H. Lane
United Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

RE:        In re Justo Reyes Case No. 16-22556 / Adv. Pro. 19-08248 (SHL)
           Status Report

Dear Honorable Judge Lane,

Please be advised that this firm represented Mr. Justo Reyes, in all matters pertaining to
his now dismissed chapter 13 bankruptcy case.

This case was dismissed by Order of this Court on August 11, 2021 at ECF Dkt. No. 135.
The prior pending fee application was withdrawn on the record at the hearing held on
July 21, 2021 and on the docket at ECF Dkt. No. 131. In light of same, the undersigned
considers the Trustee’s pending application to re-ague moot. To the extent that the Court
wishes to continue with a hearing on September 8, 2021, a statement in opposition will be
submitted by this office.

Please be further advised that as per NDC, the Trustee has already distributed the funds
held by her.

Thank you for your time and attention to this matter I remain

                                              Very truly yours,

                                              __/s/ Linda M Tirelli___
                                              Linda M Tirelli, Esq.
                                              Debtor’s Counsel
cc:
Krista Preuss, via ECF
